By the Court, Shafter, J.:
It is provided in the second section of the Act “to create a Board of Supervisors in the counties of this State and to define their duties and powers,” passed March 20th, 1855, (Acts of 1855, p. 51,) that “ the Board of Supervisors in these counties shall have authority at their last session before the general election in each year to change the boundaries of the (Supervisor) districts in .their said respective counties.” Time, here, is not bf the essence of the power conferred. “ The (general) rule is that where time is prescribed to a public body in the exercise of a function in which the public is concerned, the period designated is not of the essence of the authority but is a mere directory provision.” (People v. Murray, 15 Cal. 221; Smith’s Comm. 782.) In this case there is nothing in the nature of the power showing that it might not be exercised as effectually before as at the session named; and as there are no negative words restraining the exercise of the power to that occasion, the provision must be considered as directory to the Board and not as a limitation put upon its authority. (People *527v. Allen, 6 Wend. 486 ; People v. Peck, 11 Wend. 604; Merchant v. Langworthy, 6 Hill, 645 ; Ex parte Heath v. Roome, 3 Hill, 42.)
Judgment affirmed.